              Case 4:20-cv-08733-HSG Document 8 Filed 12/10/20 Page 1 of 2
                                                                                         Reset Form

 1

 2

 3                                                )
     SAURIKIT, LLC                                           4:20-cv-08733
                                                  ) Case No: _______________
 4                                                )
                                                  )
 5                                                )
                                                  )
 6   APPLE, INC.                                  )
                                                  )
 7                                                )
                                                  )
 8
            Stephen A. Swedlow
 9    Illinois
10                                               SaurikIT, LLC
                                                            Adam B. Wolfson
11

12

13
      Quinn Emanuel Urquhart & Sullivan, LLP         865 S. Figueroa St., 10th Fl,
14    191 N. Wacker Dr., Ste 2700, Chicago, IL 60606 Los Angeles, CA 90017
15    (312) 705-7400                                  (213) 443-3000

16    stephenswedlow@quinnemanuel.com                 adamwolfson@quinnemanuel.com

17                                                                                   6234550
18

19
20

21
             12/10/20                                          Stephen A. Swedlow
22

23

24

25                                                         Stephen A. Swedlow

26

27

28
Case 4:20-cv-08733-HSG Document 8 Filed 12/10/20 Page 2 of 2
